Citation Nr: 1402805	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  13-13 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.


This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2011 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The January 2011 Rating Decision denied the Veteran's claims of: (1) entitlement to service connection for bilateral hearing loss; (2) entitlement to service connection for tinnitus; and (3) entitlement to service connection for pes planus.  In February 2011, the Veteran filed a Notice of Disagreement (NOD), which expressed disagreement with all issues in the Rating Decision.  Subsequently, in April 2013, the RO granted the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  At that time, the RO also issued the Veteran a Statement of the Case (SOC) that continued the denial of service connection for pes planus.  The Veteran filed a timely Substantive Appeal, VA Form 9, regarding the denial of service connection for pes planus in May 2013.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the documents are either duplicative or not relevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for service connection for pes planus.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran's service treatment records document findings regarding the Veteran's feet.  First, in his February 1966 entrance examination, the Veteran indicated having foot problems in his report of medical history.  In the physician's notes, the Veteran was found to have heel spurs.  Then, in August 1966, the Veteran received a diagnosis of pes planus and was given insoles to wear in his shoes.  Finally, on his separation examination, the Veteran again reported a history of foot problems, but otherwise the record does not mention the Veteran's previously diagnosed pes planus.  No other notations regarding the Veteran's feet can be found in his service treatment records. 

The Veteran was afforded a VA examination for his pes planus in November 2010.  However, the opinion offered by the VA examiner is internally inconsistent and unclear.  First, the examiner noted the indications of heel spurs and pes planus within the Veteran's service treatment records.  The examiner opined that the Veteran's pes planus is less likely as not (less than 50 /50 probability) caused by or a result of his service.  In his rationale, he stated that "[c]alcaneal exostosis/heel spurs are usually resultant from collapse of the medial longitudinal arch which can result in a planus foot type.  As the heel spurs were documented before entrance then it was more likely a natural progression."  The examiner also indicated, however, that he could not resolve the issue without resorting to mere speculation.  Then, in the aggravation portion of the examination report, the examiner opined that the claimed condition clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner opined that because the Veteran had no other documentation of foot problems in service or at the separation exam, and the Veteran had a "previous diagnosis of heel spurs and a planus foot type," he found "no evidence that this condition was aggravated beyond its natural progression."  

Since the November 2010 examiner's opinion gives an opinion as to the etiology of the Veteran's pes planus but also states that he could not resolve the issue without resorting to speculation, the resulting medical opinion is internally inconsistent and unclear.  Therefore, an addendum opinion is necessary in order to make an accurate assessment of the Veteran's entitlement to service connection for pes planus. 

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall request and obtain any VA medical records not already associated with the claims file, including files from March 2013 to present.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to the audiologist who examined the Veteran in November 2010 (Dr. D.J.D.), for an addendum opinion.

Based on review of the claims file, the VA examiner should provide opinions as to the following:

a. Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with a pes planus?

b. If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pes planus WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition?

c. If the examiner finds that pes planus was aggravated by service, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.  For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  

d. If the examiner finds that the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pes planus, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current pes planus is etiologically related to any symptomatology noted during such service?  

A complete rationale should be provided for all opinions.  In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's entrance and discharge examination records, service treatment records, the November 2010 VA examination report, all other post-service medical evidence, and the Veteran's contentions. 

If the prior examiner is not available, or further examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate examiner, at a VA medical facility, to obtain a medical opinion addressing the question posed above and providing the requisite rationales for all opinions requested.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

